12/08/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: PR 22-0001


                                       PR 22-0001
                                   _________________


 AKONO A. HITE,

              Plaintiff,
                                                                     ORDER
       vs.

 DONNA R. JENNINGS,

              Defendant.
                                   _________________

       The Honorable Robert L. Deschamps III, presiding Judge in Cause No. DR-14-640
in the Fourth Judicial District Court, Missoula County, has forwarded to this Court a
motion filed by Plaintiff Akono A. Hite. While noting that the motion was captioned as a
motion for substitution, Judge Deschamps has forwarded the filing to this Court as a motion
for disqualification for cause pursuant to § 3-1-805, MCA, because the time for substitution
has long passed and Hite alleged bias in the attached affidavit.
       Section 3-1-805, MCA, provides that an affidavit for disqualification for cause must
allege facts showing personal bias or prejudice of the presiding judge. In this instance,
Hite alleges that in September 2020, Judge Deschamps informed the parties that a relative
of his was outside of the courtroom waiting to testify for the defendant in this matter. Hite
does not indicate whether Judge Deschamps’s relative testified or for what purpose, nor
why this circumstance would provide a basis for disqualification over two years later.
Under § 3-1-805, MCA, the allegation of an appearance of impartiality is insufficient
grounds for disqualification, and therefore further disqualification proceedings under the
statute are not warranted.
       IT IS THEREFORE ORDERED that the motion to disqualify District Judge Robert
L. Deschamps III from Missoula County Cause No. DR-14-640 is DENIED.
      The Clerk is directed to provide copies of this Order to the Clerk of the District
Court of Missoula County for notification to all parties in Cause No. DR-14-640, and to
the Honorable Robert L. Deschamps III.




                                          2                               Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                              December 8 2022